Motion by Town of Amherst Industrial Development Agency for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion by Marine Buffalo Associates, L.P., et al., insofar as it seeks leave to appeal from the Appellate Division order in appeal No. 2, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within *1024the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order in appeal No. 1, denied.